Citation Nr: 0026888	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for dementia due to 
head trauma, currently rated as 30 percent disabling, on 
appeal from the original grant of service connection.

2.  Entitlement to an increased rating for residuals of a 
closed head trauma of the left lower extremity, currently 
rated as 10 percent disabling, on appeal from the original 
grant of service connection.

3.  Entitlement to an increased rating for residuals of a 
closed head trauma of the left upper extremity, currently 
rated as 10 percent disabling, on appeal from the original 
grant of service connection.

4.  Entitlement to an increased (compensable) evaluation for 
deep vein thrombosis of the left thigh, on appeal from the 
original grant of service connection.

5.  Entitlement to an increased (compensable) evaluation for 
a history of seizures, on appeal from the original grant of 
service connection.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1995 to 
December 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in 
September 1998 by the Department of Veterans Affairs (VA) 
regional office (RO) in Montgomery, Alabama, which granted 
service connection for dementia due to head trauma, evaluated 
as 10 percent disabling from December 5, 1997, residuals of a 
closed head injury involving the left upper extremity, 
evaluated as 10 percent disabling from December 5, 1997, 
residuals of a closed head injury involving the left lower 
extremity, evaluated as 10 percent disabling from December 5, 
1997, and a history of seizures, evaluated as noncompensable 
from December 5, 1997.  

A rating action in October 1998 granted service connection 
for deep vein thrombosis of the left thigh secondary to the 
service-connected residuals of the closed head trauma, 
evaluated as noncompensable from December 5, 1997.

A rating action in February 1999 increased the rating for 
dementia to 30 percent, as of December 5, 1997, and continued 
the other evaluations.


FINDINGS OF FACT

1.  Prior to June 1998, the veteran's dementia has been 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); and 
disturbances of motivation and mood.

2.  From June 1998, the veteran's dementia has been 
productive of moderate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self- care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, and mild memory loss.    

3.  The veteran's residuals of the closed head trauma 
involving the left upper extremity have been manifested by 
complaints of numbness of the hand and some clumsiness with 
fine motor function but without other motor or sensory 
impairment.  The symptoms do not approximate a classification 
of more than mild incomplete paralysis of the ulnar nerve. 

4.  The veteran's residuals of the closed head trauma 
involving the left lower extremity have been manifested by 
clumsy toe tapping without impairment of gait or stance any 
other motor or sensory impairment.  The symptoms do not 
approximate a classification of more than mild incomplete 
paralysis of the internal popliteal nerve.

5.  Neither the old nor the revised criteria for rating the 
deep vein thrombosis is more favorable to the veteran.

6.  Prior to October  1998, the residuals of deep vein 
thrombosis were manifested principally by swelling of the 
lower extremity.  

7.  Since October 1998, the veteran has not experienced pain, 
swelling, erythema involving the left thigh and his distal 
pulses have consistently been intact.

8.  Prior to May 1998, the veteran required medication to 
control his seizure disorder.

9.  Since May 1998, the veteran has not required medication 
to control his seizure disorder and he has had no seizures.


CONCLUSIONS OF LAW

1.  Prior to June 1998, the criteria for an evaluation of 50 
percent for dementia secondary to head trauma, on appeal from 
the initial grant of service connection, have been met.  
38 U.S.C.A. § §  1155, 5107 (West 1991); 38 C.F.R. § 4.130 
Diagnostic Code 9304 (1999).

2.  From June 1998, the criteria for an evaluation in excess 
of 30 percent for dementia secondary to head trauma, on 
appeal from the initial grant of service connection, have not 
been met.  38 U.S.C.A. § §  1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130 Diagnostic Code 9304 (1999).

3.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected residuals of closed head trauma 
involving the left upper extremity, on appeal from the 
original grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124, 
Diagnostic Codes 8045-8716 (1999).

4.  The criteria for a rating in excess of 10 percent for the 
appellant's service-connected residuals of closed head trauma 
involving the left lower extremity, on appeal from the 
original grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124, 
Diagnostic Codes 8045-8524 (1999).

5.  Prior to October 1998, the criteria for a 10 percent 
rating for the appellant's service-connected deep vein 
thrombosis, on appeal from the initial grant of service 
connection, were met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §  4. 104, Diagnostic Codes 7199-7121 (1997).

6.  From October 1998, the criteria for an increased 
(compensable) rating for the appellant's service-connected 
deep vein thrombosis, on appeal from the initial grant of 
service connection, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §  4. 104, Diagnostic Codes 7199-7121 
(1999).

7.  Prior to May 1998, the criteria for a 10 percent rating 
for the appellant's service-connected seizure disorder, on 
appeal from the initial grant of service connection, were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4. 124a, 
Diagnostic Codes 8999-8910 (1999).

8.  From May 1998, the criteria for an increased 
(compensable) rating for the appellant's service-connected 
seizure disorder, on appeal from the initial grant of service 
connection, were not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §  4. 124a, Diagnostic Codes 8999-8910 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A report of a Medical Board, dated in April 1997, discloses 
that the veteran suffered a severe head injury in an auto 
accident in March 1997.  He was rendered unconscious and was 
noted by the paramedics to have seizure activity.  He was 
taken to a private hospital and on arrival, he was agitated 
and posturing.  On neurological examination, he was comatose 
and unresponsive to verbal commands.  He was decerebrating to 
noxious stimuli and decorticating.  He had extensor posturing 
of both of his lower extremities.  Glasgow coma scale was 5.  
His cranial nerves were sluggishly reactive.  Gaze was 
conjugate.  Deep tendon reflexes were 2-3 plus, with both 
toes upgoing.  

A CT scan of the head revealed petechial hemorrhages within 
the right internal capsule and in the right frontal region 
and blood in the right ventricle.  It was reported that he 
had suffered a severe closed head injury, with post seizures, 
and as a result he would be unable to perform the duties of 
his rate.  It was felt that he would remain completely 
incapacitated and comatose for the rest of his life.  The 
diagnoses were: traumatic brain injury; cognitive 
dysfunction; seizures.

A private hospital report disclosed that the veteran was 
treated from May to June 1997 and that he showed marked 
improvement.  He was discharge to his parents to continue 
outpatient physical therapy, occupational therapy, and speech 
therapy. 

Private medical records disclosing treatment of the veteran 
prior to discharge are of record.  When seen in October 1997, 
it was reported that he was not having further seizures and 
was recovery nicely from his closed head injury.  He had had 
30 seizures at the time of the accident.  On examination, 
finger to nose was fairly well done bilaterally.  He obeyed 
two stage commands and his speech was normal.  He was alert 
and oriented times three.  Deep tendon reflexes were 2+ and 
equal.  He reported sensation to be normal to vibration and 
cool sensation.  Graphesthesia was normal.  The clinical 
impressions were closed head injury and seizure disorder 
under control on Phenobarbital.

An official report of Vocational Assessment and Systemic 
Exploration, dated in December 1997, is of record.    The 
veteran was on time for the scheduled appointments and was 
alert and oriented to time, place, and person.  He was 
casually but neatly dressed.  There was no evident visual, 
auditory, speech or motor handicaps.  He denied 
hallucinations, delusions, obsessions, compulsions, and 
phobias.  He spoke slowly and carefully but there was no 
stuttering, slurring of speech or difficulty understanding 
him.  His affect was upbeat and appropriate to the situation.  
He resided with his parents and had never been married.  He 
indicated that he had no additional education other than high 
school and military training.

The veteran indicated that occasionally he had some mild 
anxiety as he worried about the effect of his disability on 
future employment.  He denied serious emotional or adjustment 
problems.  His father indicated that there had not been any 
noticeable personality changes since the head injury.  His 
appetite was good and he slept well.  He liked to help around 
the house by taking out garbage, vacuuming, and helping make 
beds.  He liked to visit others, read sports books, and watch 
television.  At present, he had a license but was not driving 
because of medication for seizures.  

Psychological testing indicated a pattern of better language 
or auditory processing skills than fine motor or perceptual-
motor abilities.  A high score on the Picture Completion 
subtest showed a good ability to differentiate essential from 
nonessential details, as well as visual alertness to 
environmental details.  However, when faced with more complex 
tasks requiring an integration of his visual perception and 
his motor coordination/speed, he fared poorly.  Rapidly 
assembling cards to tell a story, blocks to fit an abstract 
pattern, and puzzles of familiar objects, was much more 
difficult for him.  This was consistent with his reported 
TBI.  Activities which required much sequential processing of 
information, dealing with abstract visual stimuli, convergent 
production or visual motor coordination were severely 
impaired.  On the positive side, his verbal comprehension, 
fund of basic information, and basic math skills were fairly 
intact.

On the Webster memory scale, he earned a memory quotient of 
74.  This was significantly lower than predicted based on his 
verbal IQ score.  He was able to identify the year, month, 
and day of the week and his current location.  He could 
accurately give his age, date of birth and names of the 
current and past presidents of the United States.  He knew 
the mayor of Mobile but did not know the governor of Alabama.  
He was able to count backwards from 20 to 1 in 14 seconds and 
was able to count forward from 1 to 40 by 3's in 21 seconds.  
He was able to remember 6 digits forward and five digits in 
reverse.  He had more difficulty in remembering brief story 
passages than he did in remembering information from long-
term storage, such as personal and historical events.  

The veteran had some difficulty on the Associate Learning 
test which required him to associate different words with 
each other and then recall from memory.  His visual short 
term memory was very good.  He definitely did have memory 
impairment but he had pockets of strength and weaknesses.  
When asked to remember numbers or other information for a 
short period of time, he performed adequately.  When asked to 
remember over a greater period of time, he ran into greater 
difficulty.  This suggested to the examiner that he was 
having some difficulty in consolidating immediate-type memory 
into long term memory.  Long term memory activities which 
occurred prior to his injury seemed to be essentially intact.

Difficulties on the Bender Gestalt test suggested some visual 
motor integration problems which were consisted with the 
reported and documented right hemisphere injury.  The 
Minnesota Multiphasic Personality Inventory (MMPI) disclosed 
the veteran produced a valid profile and his responses were 
believed to be a valid indicator of his current personality 
and emotional state.  He appeared to be sensitive to his 
physical condition but not to a tremendous extent.  There was 
some mild sadness and anxiousness about his condition but 
nothing to indicate clinical depression.  He appeared to be 
making an excellent adjustment to his disability.  There was 
no evidence of any psychopathology in his profile. 

Under the synthesis of the evaluation, it was reported the 
veteran was not presently occupied in a vocation which was 
consistent with his aptitudes, interests, and temperament 
because of his recovery phase following a serious auto 
accident.  He probably had not made the maximum improvement 
cognitively from his auto accident.  Generally, it took up to 
one year to make a maximum gain from a traumatic brain 
injury, and sometimes even longer.  At present, he was not 
able to access even sedentary, unskilled employment because 
he still was in a period of recovery.  He needed continued 
medical care from the VA for his service connected injuries.   

A private medical report in early January 1998 disclosed that 
the veteran had not had any seizures.  Finger to nose was 
well done and perhaps a little bit ataxic with the left hand.  
He ambulated well with a good arm swing.  His deep tendon 
reflexes were slightly accentuated.  The clinical impression 
was closed head injury with good recovery and no further 
seizures.

A private medical report dated in January 1998 disclosed the 
veteran was seen concerning his left thigh.  He denied leg 
pain, swelling, erythema or fever, shortness of breath, and 
chest pains.  The examiner indicated that Coumadin was to be 
discontinued.  The assessments were: left thigh deep vein 
thrombosis (DVT); closed head injury.  He had been seizure 
free during his treatment and he had made a remarkable 
recovery from his closed head injury. 

A private medical report, dated in March 1998, disclosed that 
in June 1997, the veteran had a left thigh deep vein 
thrombosis (DVT) after some left thigh swelling.  
Subsequently, his left thigh always remained about 1 
centimeter larger.  It was noted on a repeat venous Doppler 
in November 1997 that he had a partially occluded thrombus at 
the origin of the left superficial femoral vein which was 
chronic at that time.  He remained asymptomatic.  
Anticoagulation therapy, which began in June 1997, was 
discontinued in January 1998.  A physical examination 
disclosed that the left thigh was 1 centimeter larger than 
the right thigh.  The distal pulses were intact.  The 
assessment was left thigh DVT.  There was no evidence of 
recurrence or evidence of pulmonary embolism.  

The veteran received a VA neurological examination on April 
30, 1998.  He had no recall of the events of the accident.  
The veteran's father supplemented the history of the brain 
injury and subsequent treatment.  The hospital course was 
complicated by an episode of thrombophlebitis in the left leg 
for which he was treated with Coumadin for about seven 
months.  He also had a drug fever related to Dilantin and for 
that reason changed to Phenobarbital as an anticonvulsant.  
He was in the process of being weaned off of this drug 
because he had had no further seizures.  His present dose of 
Phenobarbital was 1/2 gram daily.

The veteran denied headaches or cranial nerve symptoms.  He 
had some incoordination in all four extremities, most 
prominent in the left upper extremity.  Balance was mildly 
affected.  He complained of some numbness of the left hand.  
He had had some depression since the head injury but no major 
behavioral problems.  It was unclear as to whether he had had 
some decline in his cognitive ability, although according to 
his father, he was able to learn new material.  He was still 
able to drive.  He ate and sleep well and believed his 
general heath was good.  

On neurological evaluation, the veteran was alert, oriented, 
and cooperative.  He seemed mildly apathetic.  He was 
oriented to the place, date, and situation, and was able to 
give a coherent history save for the interrograde and 
retrograde amnesia for the events around the accident.    His 
recall was for four objects after three minutes.  Cranial 
nerves II through XII were intact and normal with no evidence 
of papilledema or field cut confrontation.  Motor examination 
revealed the gross strength to be full and equal bilaterally.  
There was some clumsiness with fine motor function 
particularly in the left upper extremity.  The deep tendon 
reflexes were asymmetrical with brisker reflexes noted on the 
right and a suggestion of a right Babinski.  Sensory 
examination for primary and cortical modalities was normal.

Cerebellar function testing revealed a tendency to past 
point, on finger to nose testing in the left upper extremity 
and some dysdiadochokinesia.  Toe tapping was somewhat clumsy 
on the left side.  The gait and stance were normal with the 
exception of marked tandem walking.

It was the examiner's impression that the veteran sustained a 
significant closed head injury complicated by a single 
seizure, two months of coma, and probably some cognitive 
dysfunction.  Although he had made a fairly good recovery, he 
continued to exhibit some clumsiness with fine motor 
coordination most marked on the left and some reflex 
asymmetry.  He recommend a CT scan of the brain and 
psychological testing.  

The veteran received a general medical examination in May 
1998.  It was noted that the veteran's memory had been 
affected but had been recovering gradually.  He still had 
several residuals from the head injury especially with 
cognitive function of his hands and fingers, as well as 
speech.  On examination, he was described as right handed.  
His posture and gait was normal.  Musculoskeletal examination 
was within normal limits except for a slightly full looking 
left mid-thigh with a vague form of swelling.  There was no 
tenderness.  No specific lump was felt.  The psychiatric 
evaluation was normal.  The diagnoses were: history of post 
head injury with mild residuals, see neurological 
examination; vague left thigh swelling, probably from 
phlebitis or organized hematoma in the past, no significant 
residual.

A VA CT scan of the head in June 1998, with and without IV 
contrast, disclosed no evidence of intracerebral hemorrhage 
or subdural collection.  The ventricles were no dilated or 
shifted.  There was a small hypodense area in the right 
frontal lobe at the corticomedullary junction just lateral to 
the sagittal sinus.  There was no evidence of edema.  The 
findings were compatible with a small infarct there.  There 
is no evidence of edema or other findings which would suggest 
recent or old infarct.  The impression was that there was a 
suggestion of a small, old infarct in the corticomedullary 
junction at the right frontal lobe.

The veteran underwent a VA psychological evaluation in June 
1998.  The examiner reviewed the medical history and stated 
that the veteran took medication to control the seizures 
until about two months ago.  He reported no seizures.  He 
felt that he was not well coordinated and had slow motor 
speed.  He claimed he could not use his left hand very well. 
He reported that his left hand felt numb and was 
incoordinated.  He claimed only mild memory difficulties and 
used lists and calendars to assist him.  

With regard to psychological functioning, the veteran denied 
any significant psychological problem.  The MMPI profile did 
suggest some mild depression, probably situationally related.   
He tended to keep to himself or with a few select friends.  
He had a rather hard driving, work orientation to life and 
became impatient when things did not move quickly.  Memory 
functioning testing disclosed auditory and working memory 
were in the average range with visual delayed memory ranked 
extremely low and visual immediate, auditory recognition 
delayed, and general memory all in the borderline range.  
These scores were at variance with his intellectual capacity 
and suggested he would have difficulty attacking studies in 
college.

The veteran was able to provide adequate attention and 
concentration throughout testing although his speed of 
information processing was diminished.  He exhibited 
relatively mild difficulties with conceptualization, complex-
solving, and abstract logic.  He had particular difficulty on 
a complex psychomotor problem solving tasks which depended on 
motor and sensory input of a tactile nature.  He had 
particular difficulty with his left (nondominate) hand of 
this test implicating right cerebral dysfunction.  There was 
no evidence of aphasia.  He had mild constructional 
dyspraxia.  The strength of his grip was diminished 
bilaterally.  Fine motor speed was slightly diminished on his 
right hand and rather clearly diminished in his left hand.  

In summary, the veteran appeared to be experiencing 
generalized cerebral dysfunction.  The data suggested a 
static recovery process.  He had diminished intellectual 
capacity and significant memory difficulties, particularly 
when it came to abstract reasoning and complex, novel problem 
solving tasks.  The examiner thought the veteran could expect 
some improvement in his cognitive functioning over the next 
year.  However, the progress would be slower and more subtle.  
These data suggested he would be better advised to attempt a 
vocational or a technical training program.  The diagnostic 
impressions were: dementia due to head trauma, moderate; 
closed head injury.

A private medical report dated October 6, 1998 disclosed that 
after the veteran developed the left deep venous thrombosis 
in service he was chronically coagulated for six months.  
Currently he was without left thigh pain, shortness of 
breath, or left leg swelling.  He was no longer taking 
anticonvulsants and was doing well.  He was pursuing work on 
a limited part-time basis in the near future.  On 
examination, there was no thigh swelling, erythema or cords 
palpable in the left thigh.  Pulses were equal and full 
throughout.  The clinical assessments wear:  left thigh deep 
venous thrombosis; seizure disorder from closed head injury.  
He was currently off anticonvulsants and was doing well.  

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
disabilities, and therefore he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statements of the case 
issued in October 1998 and February 1999 indicated that all 
the evidence of record at the time of the rating decision was 
considered in assigning the original disability ratings for 
the veteran's service-connected disabilities.  The RO did not 
limit its consideration to only the recent medical evidence 
of record and did not therefore violate the principle of 
Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the disability 
evaluations assigned to his service-connected disabilities

 Dementia due to trauma.

Effective on and after November 7, 1996, dementia and 
amnestic and other cognitive disorders, including organic 
brain syndrome or dementia due to head trauma, are now 
assigned disability ratings based on a General Rating Formula 
for Mental Disorders set out at 38 C.F.R. Part 4, § 4.130 
(1999).  That formula provides that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling. 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9304 (1999).

In evaluating the veteran's dementia as a result of trauma, 
the Board has examined the entire clinical record in 
association with the rating criteria.  When the veteran was 
evaluated in December 1997, shortly after he was separated 
from the service, he had not achieved maximum recovery from 
the traumatic brain injury, and was considered to be in a 
period of recovery.  Major deficits at this time involved 
performance of complex tasks requiring integration of visual 
perception and motor coordination or speed, sequential 
processing of information, dealing with abstract visual 
stimuli and consolidating immediate-type memory into long 
term memory.  In the Board's judgment, the veteran showed 
reduced liability and productivity due to such symptoms as: 
difficulty in understanding complex commands; impairment of 
short-and long-term memory and disturbance of motivation and 
mood.  In short, the criteria for a 50 percent rating were 
met.  Because he did not exhibit deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance he did not meet the criteria for a 70 
percent rating.

When the veteran underwent VA psychological evaluation in 
June 1998, his recovery process was considered static, 
although some subtle improvement was expected in the next 
year.  At that time, the impairment due to dementia was found 
to be moderate and principally involved memory, diminished 
speed of information processing and mild difficulty with 
conceptualization, complex-solving and abstract logic.  There 
was no evidence of impaired; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
impaired judgment;; disturbances of motivation and mood; or 
other manifestation causing occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, from June 1998, the veteran met the criteria for 
a 30 percent rating, but no higher, for dementia.

Residuals of closed head trauma involving the left upper 
extremity and the left lower extremity.

The RO has assigned a 10 percent evaluation for the veteran's 
nerve damage of the left upper extremity under Diagnostic 
Codes 8045-8516.  Under 38 C.F.R. § 4.124a, DC 8045, brain 
disease due to trauma, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045- 
8207).    In doing so, specific consideration was given to 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8516, for the ulnar 
nerve.  Under this Code, complete paralysis of the ulnar 
nerve of the major extremity is productive of the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers; very marked atrophy in the dorsal interspace 
as well as thenar and hypothenar eminences; loss of extension 
of the ring and little fingers with an inability to spread 
the fingers (or reverse) or to adduct the thumb; and weakened 
flexion of the wrist, and is evaluated as 60 percent 
disabling. 38 C.F.R. § 4.124(a) DC 8516 (1999).

Incomplete paralysis productive of a severe disability 
warrants a 40 percent evaluation; productive of a moderate 
disability warrants a 30 percent evaluation; and productive 
of a mild disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.124(a), DC 8516 (1999). 

A review of the record discloses the veteran has complaints 
of numbness and some incoordination of the left hand.  
Clinically, no impairment of sensation or strength was shown 
in the left upper extremity.  However, he did exhibit some 
clumsiness with fine motor function.   These residuals were 
classified by the medical examiner as mild.  Therefore, the 
Board finds that he does not have symptomatology which 
approximates more than mild incomplete paralysis of the ulnar 
nerve.  

The veterans closed head injury residuals involving the left 
lower extremity are evaluated under Diagnostic Codes 8045-
8724.  Under Diagnostic Code 8724, a 10 percent rating is 
warranted if there is mild incomplete paralysis of the 
internal popliteal nerve.  A 20 percent rating is warranted 
if there is moderate incomplete paralysis,  A 30 percent 
rating is warranted if there is severe incomplete paralysis.  
A 40 percent rating is warranted if there is complete 
paralysis, with plantar flexion lost, frank adduction of the 
foot impossible, flexion and separation of the toes 
abolished; no muscle in the sole can move; or, in lesions of 
the nerve high in the popliteal fossa, plantar flexion of the 
foot is lost.

With regard to the left lower extremity, the record discloses 
that on examination toe tapping was somewhat clumsy on the 
left side.  However, the veteran's gait and stance were 
normal, with the exception of marked tandem walking.  Motor 
and sensory examinations were otherwise normal as was 
strength.  Therefore, the Board finds that he does not have 
more than mild incomplete paralysis of the internal popliteal 
nerve and an increased schedular rating is not warranted.

Deep vein thrombosis.

The severity of a cardiovascular disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  On January 12, 1998, new regulations became 
effective with respect to the criteria to be considered in 
evaluating post- phlebitic syndromes under Diagnostic Code 
7121

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the veteran's residuals of a deep vein 
thrombosis will be evaluated under both the old and revised 
versions of 38 C.F.R. 4.104..  The veteran was only supplied 
the new criteria in the statement of the case furnished in 
February 1999.  

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000), 
stresses that under 38 U.S.C.A. §  5110(g), VA may award an 
increased rating based on a liberalizing amendment no earlier 
than the effective date of the amendment.  Therefore, in this 
case, the new criteria could not be applied earlier than 
January 12, 1998.  The General Counsel's opinion notes that 
it is certainly possible that a claimant may be entitled to 
an increased rating prior to and independent of an 
intervening change to the rating schedule under then -
existing rating criteria.  This opinion does not rule out 
applying the old criteria after the effective date of the new 
regulations, if it is more favorable to the veteran.  In this 
case, the Board has determined that neither the old not the 
new criteria are more favorable to the veteran, based on the 
demonstrated symptomatology.  

Under the regulations in effect prior to January 12, 1998, a 
10 percent rating for thrombophlebitis of the left leg under 
Diagnostic Code 7121 contemplated symptoms of persistent 
moderate swelling of leg not markedly increased on standing 
or walking.  A 30 percent rating contemplated persistent 
swelling of the leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency, or 
moderate discoloration, pigmentation or cyanosis. 

Under the new criteria, a noncompensable rating is assigned 
under Diagnostic Code 7121 for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating contemplates 
symptoms of intermittent edema of extremity or aching and 
fatigue in leg after walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema. 

A review of the clinical record reveals that in March 1998, 
the veteran had one centimeter swelling of the left thigh.  
In May 1998, he had what was described as vague swelling of 
the thigh.  It was not until the private medical report dated 
October 6, 1998 that no swelling of the left thigh was found.  
With application of 38 C.F.R. § 4.7 and the benefit of the 
doubt rule, the Board finds that he is entitled to a 10 
percent rating under both the old and new criteria for the 
left thigh DVT prior to October 1998, but not after October 
1998.
 
Seizure disorder.

The veteran's seizure disorder has been evaluated under 
Diagnostic Codes 8999-8910 for grand mal epilepsy.   Grand 
mal epilepsy is rated under the general rating formula for 
major seizures.  Under that formula, a 10 percent rating is 
assigned when there is a confirmed diagnosis of epilepsy with 
a history of seizures.  When continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent.  A 20 percent rating is assigned when 
there has been at least 1 major seizure in the last 2 years, 
or at least 2 minor seizures in the last 6 months. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician. As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121.

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent evaluation may be assigned 
when the requirements for a compensable evaluation are not 
met. 

The clinical record establishes that the veteran had a number 
of seizures immediately after the closed head injury in 
service and was then put on medication for the control of 
seizures.  It appears that he remained on antiseizure 
medication until May 1998.  (On the VA examination on April 
30, 1998, he was still taking medication, but by VA 
examination in June 1998, he reportedly had not been taking 
medication for his seizures for approximately two months.)  
In view of the fact that it appears that he remained on 
medication to control seizures into May 1998 , the Board 
finds that he is entitled to a 10 percent rating for the 
seizure disorder until then.  However, because medication was 
no longer required to control the seizures, and in the 
absence of any evidence of further seizures, a compensable 
rating is not warranted from May 1998. 


ORDER

Prior to June 1998, an increased rating for dementia due to 
head trauma is granted, subject to the criteria that govern 
the payment of monetary awards.

From June 1998, an increased rating for dementia due to head 
trauma is denied.

Increased ratings for the residuals of closed head trauma 
involving the left upper and left lower extremities are 
denied.

Prior to May 1998, an increased rating for a seizure disorder 
prior is granted, subject to the criteria that govern the 
payment of monetary awards.  

From May 1998, an increased (compensable) rating for a 
seizure disorder is denied.

Prior to October 1998, a 10 percent rating for a deep vein 
thrombosis of the left thigh is granted, subject to the 
criteria that govern the payment of monetary awards.

From October 1998, an increased (compensable) rating for a 
deep vein thrombosis of the left thigh is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Verterans' Appeals


 

